85094: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-24690: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85094


Short Caption:RUSCH VS. CHAMPERY RENTAL REO, LLCCourt:Supreme Court


Related Case(s):84857


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764643Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWesley Rusch
					In Proper Person
				


RespondentChampery Rental REO, LLCCasey J. Nelson
							(Wedgewood, LLC)
						Brandon J. Trout
							(Wedgewood, LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/02/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/01/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


08/01/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-24019




08/01/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-24021




08/08/2022Order/DispositionalFiled Order Dismissing Appeal.   "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP (SC)22-24690





Combined Case View